


TERM NOTE
$13,333,333.34
February 27, 2014



FOR VALUE RECEIVED, HIGHWATER ETHANOL, LLC, a Minnesota limited liability
company (the “Borrower”), hereby promises to pay to the order of AgStar
Financial Services, PCA (the “Bank”), the principal sum of $13,333,333.34. The
Borrower further agrees to pay interest in like money to the Bank on the unpaid
principal amount hereof from time to time outstanding at the rates and on the
dates specified in the Credit Agreement (as defined below), subject to the terms
and conditions set forth in the Credit Agreement; all such payments, unless
sooner paid, shall be made no later than the Maturity Date. All capitalized
terms used and not defined herein shall have the meanings assigned to them in
the Credit Agreement.


This Term Note is one of the Term Notes evidencing the Term Loan referred to in
that certain Credit Agreement of even date herewith, among the Borrower, the
Bank and the other commercial, banking or financial institutions from time to
time parties thereto, and AgStar Financial Services, PCA, as Administrative
Agent (the “Agent”) (such agreement, as it may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).


This Term Note is subject to prepayment as provided in the Credit Agreement.


This Term Note is secured as provided in the Loan Documents. Reference is hereby
made to the Loan Documents for a description of the properties and assets in
which a mortgage, security interest or other lien has been granted, the nature
and extent of the security, and the terms and conditions upon which such
mortgages, liens and security interests were granted and the rights of the Bank
in respect thereof.


Upon the occurrence and during the continuance of any one or more of the Events
of Default set forth in Section 6.01 of the Credit Agreement, all amounts then
remaining unpaid on this Term Note shall, at the election of the Agent, be
immediately due and payable, all as provided in the Credit Agreement.


The Borrower hereby waives demand, presentment, protest and notice of nonpayment
and dishonor of this Term Note.


This Term Note shall be governed by and construed in accordance with the laws of
the State of Minnesota (without reference to the choice of law principles
thereof).


The Borrower hereby submits to the jurisdiction of any Minnesota State court
sitting in Blue Earth County, Minnesota, or Federal court sitting in
Minneapolis, Minnesota, in any action or proceeding arising out of or relating
to this Term Note, and the Borrower hereby agrees that claims in respect of such
action or proceeding may be heard and determined in such Minnesota State court
or in such Federal court. The Borrower hereby waives, to the fullest extent it
may effectively do so, the defense of an inconvenient forum to the maintenance
of such action or proceeding.


 
HIGHWATER ETHANOL, LLC, a Minnesota
 
limited liability company
 
 
 
/s/ Brian Kletscher
 
By: Brian Kletscher
 
Its: Chief Executive Officer





